
	

114 HR 675 : Veterans’ Compensation Cost-of-Living Adjustment Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 675
		IN THE SENATE OF THE UNITED STATES
		July 29, 2015Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To increase, effective as of December 1, 2015, the rates of compensation for veterans with
			 service-connected disabilities and the rates of dependency and indemnity
			 compensation for the survivors of certain disabled veterans, to amend
			 title 38, United States Code, to improve the United States Court of
			 Appeals for Veterans Claims, to improve the processing of claims by the
			 Secretary of Veterans Affairs, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Veterans’ Compensation Cost-of-Living Adjustment Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Compensation cost-of-living adjustment
					Sec. 101. Increase in rates of disability compensation and dependency and indemnity compensation.
					Sec. 102. Publication of adjusted rates.
					Title II—United States Court of Appeals for Veterans Claims
					Sec. 201. Extending temporary expansion of United States Court of Appeals for Veterans Claims.
					Sec. 202. Recall of retired judges of United States Court of Appeals for Veterans Claims.
					Sec. 203. Life insurance program relating to judges of United States Court of Appeals for Veterans
			 Claims.
					Sec. 204. Voluntary contributions to enlarge survivors' annuity.
					Sec. 205. Salaries of judges of United States Court of Appeals for Veterans Claims.
					Sec. 206. Selection of chief judge of United States Court of Appeals for Veterans Claims.
					Title III—Improvement of claims processing
					Sec. 301. Interim payments of compensation benefits under laws administered by the Secretary of
			 Veterans Affairs.
					Sec. 302. Claims processors training.
					Sec. 303. Notice of average times for processing claims and percentage of claims approved.
					Title IV—Other matters
					Sec. 401. Clarification of eligible recipients of certain accrued benefits upon death of
			 beneficiary.
					Sec. 402. Observance of Veterans Day.
			ICompensation cost-of-living adjustment
			101.Increase in rates of disability compensation and dependency and indemnity compensation
 (a)Rate adjustmentEffective on December 1, 2015, the Secretary of Veterans Affairs shall increase, in accordance with subsection (c), the dollar amounts in effect on November 30, 2015, for the payment of disability compensation and dependency and indemnity compensation under the provisions specified in subsection (b).
 (b)Amounts To be increasedThe dollar amounts to be increased pursuant to subsection (a) are the following: (1)Wartime disability compensationEach of the dollar amounts under section 1114 of title 38, United States Code.
 (2)Additional compensation for dependentsEach of the dollar amounts under section 1115(1) of such title. (3)Clothing allowanceThe dollar amount under section 1162 of such title.
 (4)Dependency and indemnity compensation to surviving spouseEach of the dollar amounts under subsections (a) through (d) of section 1311 of such title. (5)Dependency and indemnity compensation to childrenEach of the dollar amounts under sections 1313(a) and 1314 of such title.
					(c)Determination of Increase
 (1)PercentageExcept as provided in paragraph (2), each dollar amount described in subsection (b) shall be increased by the same percentage as the percentage by which benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.) are increased effective December 1, 2015, as a result of a determination under section 215(i) of such Act (42 U.S.C. 415(i)).
 (2)RoundingEach dollar amount increased under paragraph (1), if not a whole dollar amount, shall be rounded to the next lower whole dollar amount.
 (d)Special ruleThe Secretary of Veterans Affairs may adjust administratively, consistent with the increases made under subsection (a), the rates of disability compensation payable to persons under section 10 of Public Law 85–857 (72 Stat. 1263) who have not received compensation under chapter 11 of title 38, United States Code.
 102.Publication of adjusted ratesThe Secretary of Veterans Affairs shall publish in the Federal Register the amounts specified in section 101(b), as increased under that section, not later than the date on which the matters specified in section 215(i)(2)(D) of the Social Security Act (42 U.S.C. 415(i)(2)(D)) are required to be published by reason of a determination made under section 215(i) of such Act during fiscal year 2016.
			IIUnited States Court of Appeals for Veterans Claims
 201.Extending temporary expansion of United States Court of Appeals for Veterans ClaimsSection 7253(i)(2) of title 38, United States Code, is amended by striking January 1, 2013 and inserting January 1, 2020. 202.Recall of retired judges of United States Court of Appeals for Veterans ClaimsParagraph (1) of section 7257(b) of title 38, United States Code, is amended to read as follows:
				
					(1)
 (A)The chief judge may recall for further service on the Court a recall-eligible retired judge in accordance with this section. Such a recall shall be made upon written certification by the chief judge that substantial service is expected to be performed by the retired judge for such period, not to exceed 90 days (or the equivalent), as determined by the chief judge to be necessary to meet the needs of the Court.
						(B)
 (i)A recall-eligible judge may request that the chief judge recall the recall-eligible judge for a period of service of not less than 90 days (or the equivalent).
 (ii)The chief judge shall approve a request made by a recall-eligible judge pursuant to clause (i) unless the chief judge certifies, in writing, that the Court does not have—
 (I)sufficient work to assign such recall-eligible judge during the period of recalled service; or (II)sufficient resources to provide to such recall-eligible judge appropriate administrative and office support.
 (iii)At any time during the period of recalled service of a judge who is recalled pursuant to clause (i), the chief judge may terminate such recalled service if the chief judge makes a written certification described in clause (ii)..
			203.Life insurance program relating to judges of United States Court of Appeals for Veterans Claims
 (a)In generalSection 7281 of title 38, United States Code, is amended by adding at the end the following:  (j)For purposes of chapter 87 of title 5, a judge who is in regular active service and a judge who is retired under section 7296 of this title or under chapter 83 or 84 of title 5 shall be treated as an employee described in section 8701(a)(5) of title 5.. 
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to any payment made on or after the first day of the first applicable pay period beginning on or after the date of the enactment of this Act.
 204.Voluntary contributions to enlarge survivors' annuitySection 7297 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(p)
 (1)A covered judge who makes an election under subsection (b) may purchase, in 3-month increments, up to an additional year of service credit for each year of Federal judicial service completed, under the terms set forth in this section.
 (2)In this subsection, the term covered judge means any of the following: (A)A judge in regular active service.
 (B)A retired judge who is a recall-eligible retired judge pursuant to subsection (a) of section 7257 of this title.
 (C)A retired judge who would be a recall-eligible retired judge pursuant to subsection (a) of section 7257 but for—
 (i)meeting the aggregate recall service requirements under subsection (b)(3) of such section; or (ii)being permanently disabled as described by subsection (b)(4) of such section..
 205.Salaries of judges of United States Court of Appeals for Veterans ClaimsSection 7253(e) of title 38, United States Code, is amended by striking district courts and inserting courts of appeals. 206.Selection of chief judge of United States Court of Appeals for Veterans ClaimsSection 7253(d) of title 38, United States Code, is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking and;
 (B)by redesignating subparagraph (B) as subparagraph (C); and (C)by inserting after subparagraph (A) the following new subparagraph (B):
						
 (B)are 64 years of age or under and have at least 3 years remaining in term of office; and; and (2)by amending paragraph (2) to read as follows:
					
						(2)
 (A)In any case in which there is no judge of the Court in regular active service who meets the requirements under paragraph (1), the judge of the Court in regular active service who is senior in commission and meets subparagraph (A) or (B) and subparagraph (C) of paragraph (1) shall act as the chief judge.
 (B)In any case under subparagraph (A) of this paragraph in which there is no judge of the Court in regular active service who meets subparagraph (A) or (B) and subparagraph (C) of paragraph (1), the judge of the Court in regular active service who is senior in commission and meets subparagraph (C) shall act as the chief judge..
				IIIImprovement of claims processing
			301.Interim payments of compensation benefits under laws administered by the Secretary of Veterans
			 Affairs
 (a)In generalSubchapter III of chapter 51 of title 38, United States Code, is amended by adding at the end the following new section:
					
						5127.Interim payments of compensation benefits
 (a)In generalIn the case of a claim described in subsection (b), prior to adjudicating the claim, the Secretary shall make interim payments of monetary benefits to the claimant based on any disability for which the Secretary has made a decision or, with respect to such a disability that is not compensable, notify the claimant of the rating relating to such disability. Upon the adjudication of the claim, the Secretary shall pay to the claimant any monetary benefits awarded to the claimant for the period of payment under section 5111 of this title less the amount of such benefits paid to the claimant under this section.
 (b)Claim describedA claim described in this subsection is a claim for disability compensation under chapter 11 of this title (including a claim regarding an increased rating)—
 (1)the adjudication of which requires the Secretary to make decisions with respect to two or more disabilities; and
 (2)for which, before completing the adjudication of the claim, the Secretary makes a decision with respect to a disability that would result in the payment of monetary benefits to the claimant upon the adjudication of the claim..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to such subchapter the following new item:
					
						
							5127. Interim payments of compensation benefits..
				302.Claims processors training
 (a)EstablishmentThe Secretary of Veterans Affairs shall establish a training program to provide newly hired claims processors of the Department of Veterans Affairs with training for a period of not less than 2 years. In carrying out such program, the Secretary shall identify successful claims processors of the Department who can assist in the training of newly hired claims processors.
 (b)Ability To process claimsThe Secretary shall carry out the training program established under subsection (a) without increasing the amount of time in which claims are processed by the Department.
 (c)Effective dateThis section shall take effect on the date that is 1 year after the date of the enactment of this Act.
				303.Notice of average times for processing claims and percentage of claims approved
 (a)Public noticeThe Secretary of Veterans Affairs shall post the information described in subsection (c)— (1)in a conspicuous place in each regional office and claims intake facilities of the Department of Veterans Affairs; and
 (2)on the Internet Web site of the Department. (b)Notice to applicants (1)In generalThe Secretary shall provide to each person who submits a claim for benefits under the laws administered by the Secretary before the person submits such claim—
 (A)notice of the information described in subsection (c); and (B)notice that the person is eligible to receive up to an extra year of benefits payments if the person files a claim that is fully developed.
 (2)Acknowledgment of receipt of noticeEach person who submits a claim for benefits under the laws administered by the Secretary shall include in such application a signed form acknowledging that the person received the information described in subsection (c).
					(c)Information described
 (1)In generalThe information described in this subsection is the following: (A)The average processing time of the claims described in paragraph (2) and the percentage of such submitted claims for which benefits are awarded.
 (B)The percentage of each of the following types of submitted claims for benefits under the laws administered by the Secretary of Veterans Affairs for which benefits are awarded:
 (i)Claims filed by veterans who authorized a veterans service organization to act on the veterans’ behalf under a durable power of attorney.
 (ii)Claims filed by veterans who authorized a person other than a veterans service organization to act on the veterans’ behalf under a durable power of attorney.
 (iii)Claims filed by veterans who did not authorize a person to act on the veterans’ behalf under a durable power of attorney.
 (2)Claims describedThe claims described in this paragraph are each of the following types of claims for benefits under the laws administered by the Secretary of Veterans Affairs:
 (A)A fully developed claim that is submitted in standard electronic form. (B)A fully developed claim that is submitted in standard paper form.
 (C)A claim that is not fully developed that is submitted in standard electronic form. (D)A claim that is not fully developed that is submitted in standard paper form.
 (E)A claim that is not fully developed that is submitted in non-standard paper form. (3)Update of informationThe information described in this subsection shall be updated not less frequently than once each fiscal quarter.
					IVOther matters
			401.Clarification of eligible recipients of certain accrued benefits upon death of beneficiary
 (a)Eligibility of estateSection 5121(a)(2) of title 38, United States Code, is amended— (1)in the matter preceding subparagraph (A), by inserting , or estate, after person; and
 (2)by adding at the end the following new subparagraph:  (D)The estate of the veteran (unless the estate will escheat)..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to the death of an individual on or after the date that is 2 years after the date of the enactment of this Act.
				402.Observance of Veterans Day
 (a)Two minutes of silenceChapter 1 of title 36, United States Code, is amended by adding at the end the following new section:
					
 145.Veterans DayThe President shall issue each year a proclamation calling on the people of the United States to observe 2 minutes of silence on Veterans Day in honor of the service and sacrifice of veterans throughout the history of the Nation, beginning at—
 (1)3:11 p.m. Atlantic standard time; (2)2:11 p.m. eastern standard time;
 (3)1:11 p.m. central standard time; (4)12:11 p.m. mountain standard time;
 (5)11:11 a.m. Pacific standard time; (6)10:11 a.m. Alaska standard time; and
 (7)9:11 a.m. Hawaii-Aleutian standard time.. (b)Clerical amendmentThe table of sections for chapter 1 of title 36, United States Code, is amended by adding at the end the following new item:
					
						
							145. Veterans Day..
				
	Passed the House of Representatives July 28, 2015.Karen L. Haas,Clerk
